Conviction for violation of the medical practice act, punishment a fine of $100.
Under the provisions of Chap. 6, Title 12, of our Penal Code, one is forbidden to practice medicine upon human beings in *Page 18 
this state until he has filed with the district clerk of the district of which he is a resident, his license to practice medicine, the means and method of obtaining which are prescribed by statute. In addition to the filing of his license, said practitioner must also file with said clerk an affidavit containing certain specified statutory requisites. Appellant was charged with a violation of this statute. The statement of facts is not approved by the trial court, and we find ourselves unable to appraise the complaints appearing in the various bills of exception relating to objections as to the admission or rejection of facts. There is a bill of exceptions complaining of the court's action in overruling appellant's motion to quash. We have carefully examined the information and do not believe same open to the objection made. The pleader was attempting to state, and does state, though rather awkwardly, that appellant neither filed her license nor the affidavit required. We do not think it possible for appellant to have been misled. All the elements of the offense appear.
The judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.